Citation Nr: 1138086	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from March 1990 to September 1990, and on active duty from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted service connection for irritable bowel syndrome and assigned an initial 10 percent rating. 

During the pendency of this appeal, an increased evaluation from 10 percent to 30 percent was granted for irritable bowel syndrome by rating decisions dated in January 2006 and February 2007.  The 30 percent rating is the maximum schedular rating for irritable bowel syndrome.  However, the Veteran continues to appeal this rating on an extraschedular basis. 

In November 2009, the Board remanded this claim for further development.  It now returns for appellate review. 

The Veteran had also perfected an appeal of the denial of service connection for chronic fatigue syndrome.  The Board remanded this claim for further development in November 2009.  Subsequently, service connection was granted in a March 2011 rating decision.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's irritable bowel syndrome has been assigned the maximum schedular rating throughout the pendency of this appeal, and does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization to warrant referral on an extraschedular basis. 


CONCLUSION OF LAW

An initial rating in excess of 30 percent for irritable bowel syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.3, and 4.114, Diagnostic Code 7319 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The instant appeal arises from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Here, the Veteran was sent notice letters in August 2003, July 2005, and March 2006 which together informed him of all five elements of service connection, including the degree of disability and the effective date, and notified him of his and VA's respective responsibilities for obtaining evidence in support of his claim.  This notice was followed by readjudication of the Veteran's claim in February 2007 and August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Moreover, because service connection has been granted and the maximum rating has been assigned under the schedular criteria, no further notice is required and any deficiencies in the notice provided have not prejudiced this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  Pursuant to the Board's November 2009 remand directive, the Veteran's VA treatment records dated prior to 2001 were also obtained and associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  The Board also finds that there was substantial compliance with its November 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed in October 2005.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  
Moreover, as will be discussed below, the maximum schedular rating has already been assigned for the Veteran's irritable bowel syndrome, and recent VA treatment records are mostly silent for symptoms related to this disability.  Indeed, an April 2009 VA treatment record reflects that the Veteran reported "minimum problems" with irritable bowel syndrome.  Accordingly, as there is no evidence suggesting that the Veteran's irritable bowel syndrome has worsened in severity, and as the maximum schedular rating has been assigned, no further examination is warranted. 
 See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. at 115.

II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for his service-connected irritable bowel syndrome.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's irritable bowel syndrome has been rated under DC 7319, which pertains to irritable colon syndrome.  See 38 C.F.R. § 4.114.  Under DC 7319, a 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.  This is the maximum rating available under this diagnostic code.  As there are no other potentially applicable diagnostic codes, the Veteran has been assigned the maximum rating for this disability. 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The evidence of record does not show that the Veteran's irritable bowel syndrome has been manifested by unusual symptoms or that it has resulted in marked interference with unemployment or frequent periods of hospitalization.  In this regard, an August 1999 VA treatment record reflects that the Veteran had diarrhea about three times a week and abdominal cramping. 

A December 2003 VA examination report reflects that the Veteran had symptoms of diarrhea occasionally associated with hematochezia (bloody stools) and abdominal cramping.  The diarrhea would last about two to five days followed by a period of constipation which lasted for about a week.  The Veteran had also recently undergone surgery for a perianal fistula.  The Board notes in this regard that service connection was granted for the Veteran's fistula as secondary to the Veteran's irritable bowel syndrome in a December 2005 rating decision.  A noncompensable rating was assigned and the Veteran has not appealed this decision.  

A February 2004 VA colonoscopy revealed a normal colon.

An October 2004 VA treatment record reflects that the Veteran had alternating diarrhea and constipation which had improved with a better lifestyle and diet.

An October 2005 VA examination report reflects that the Veteran suffered from alternating diarrhea with severe constipation.  The Veteran stated that the constipation would result in the passing of a hard stool followed by significant pain, as if he had been passing "razor blades."  Thereafter, he would have a week of diarrhea, which occurred three or four times a day. 

The VA and private treatment records dated after October 2005 do not reflect additional symptoms or functional impairment.  Indeed, an April 2009 VA treatment record reflects that the Veteran had "minimal problems with [irritable bowel syndrome]."  

There is also no evidence that the Veteran's employment has been significantly affected by his irritable bowel syndrome.  The evidence shows that the Veteran works full time as a truck driver (see September 2006 VA treatment record), and has worked sixty hour work weeks (see November 2009 VA treatment record).  

In carefully reviewing the evidence of record, the Board finds that referral for extraschedular consideration is not warranted.  The Veteran's main symptoms consist of alternating diarrhea and constipation, occasionally painful stools, and abdominal cramping.  These symptoms are compensated by the assignment of a 30 percent rating under DC 7319.  See 38 C.F.R. § 4.114.  The evidence does not show that the Veteran's symptoms and resulting functional impairment constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Moreover, there is no evidence of such "related factors" as marked interference with employment or frequent periods of hospitalization.  The Veteran works full time and there is no indication that he has had significant interruptions in his work due to his irritable bowel syndrome.  Further, he has never been hospitalized for this disability.  Thus, even though some of the Veteran's symptoms, such as occasional bloody stools, are not directly mentioned in DC 7319, the Board finds that the Veteran's disability is adequately compensated under this diagnostic code.  As such, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantially gainful employment due to his irritable bowel syndrome.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 30 percent for irritable bowel syndrome is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


